PER CURIAM.
We reverse the trial court order denying defendant’s (appellant’s) motion to transfer venue from Martin County to Duval County because the statutory requirements for setting venue were not met by plaintiff.
It is uncontroverted that there is no property involved in the instant case. The insurance carrier does not maintain an office in Martin County. Thus, venue can only be proper in Martin County if the cause of action accrued there. We are of the opinion under the facts of this case, that the cause of action did not accrue in Martin County. We reverse upon authority of Government Employees Insurance Co. v. Grounds, 332 So.2d 13 (Fla.1976), and remand with instructions to transfer venue to Duval County.
Reversed and Remanded.
HERSEY, C.J., WALDEN and STONE, JJ., concur.